DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
CLAIM INTERPRETATION

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When 
Misnumbered claim 70 has been renumbered 67.
Misnumbered claim 71 has been renumbered 68.
Misnumbered claim 72 has been renumbered 69.
Misnumbered claim 73 has been renumbered 70.
Misnumbered claim 74 has been renumbered 71.
Misnumbered claim 75 has been renumbered 72.
Misnumbered claim 76 has been renumbered 73.
Misnumbered claim 77 has been renumbered 74.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 62 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim includes limitations discloses that the pair of openings of the second tubular structure include a first opening capable of receiving a . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 60-64, 70 (renumbered 67) and 76 (renumbered 73) is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shalev et al. (US 2010/0063575A1, “Shalev”) in view of Vorwerk et al. (US 5,562,724, “Vorwerk”).
Regarding claims 60 and 64, Shalev discloses a stent graft that is capable of treating a target site to a bifurcated lumen. The stent graft includes a first tubular structure (60; Fig. 2, 15A) having proximal and distal ends and a side wall extending therebetween. The first tubular structure includes an opening (61) defined within the side wall. The first tubular structure is capable of defining a first portion having first and second ends and a second portion having first and second ends. The opening corresponds to the first ends of the first and second portions and the second ends of the first and second portions respectively correspond to the proximal and distal ends (65) of the first tubular structure. At least a portion of the first and second portions are capable of being positioned within respective branches of a bifurcated lumen [0036]. A second tubular structure (70) has proximal and distal ends and a lumen extending therebetween that is capable of engaging the first tubular structure. Shalev discloses that the first tubular structure is constrained within a catheter and freed [0036] and discloses that the first tubular structure includes an expanded preset configuration and is capable of being constrained to a smaller diameter than the expanded preset configuration and return to the expanded preset configuration when unconstrained [0021, 0036]. However, Shalev does not disclose that the proximal end of the second tubular structure includes a pair of openings capable of engaging the opening defined in the first tubular structure. 
Shalev discloses that it is important to allow blood flow to both sides of first tubular structure to prevent ischemia. In the same field of endeavor, grafts arranged for 
Regarding claim 61, the combination of Shalev and Vorwerk discloses that the pair of openings of the second tubular structure are capable of receiving the first tubular structure and align the lumen of the second tubular structure with the opening defined in the first tubular structure (Fig. 6; Shalev; Fig. 1; Vorwerk). 
Regarding claim 62, as best understood, the combination of Shalev and Vorwerk discloses that the pair of openings of the second tubular structure include a first opening capable of receiving a first portion of the first tubular structure and a second opening capable of receiving the second portion of the first tubular structure (Figs. 1, 3; Vorwerk). The pair of openings may be capable of receiving the first and second portions when the first and second portions are collapsed within a catheter.
Regarding claim 63, the combination of Shalev and Vorwerk discloses that the diameters of the pair of openings of the second tubular structure are less than the diameters of the first and second portions of the first tubular structure (Fig. 3; Vorwerk).
Regarding claim 70 (renumbered 67)
Regarding claim 76 (renumbered 73), the combination of Shalev and Vorwerk discloses that the first tubular structure is capable of being shaped along the opening such that the first and second portions include respective lumens extending between the first and second ends of the first and second portions that are not in fluid communication with the lumen of the second tubular structure but not in fluid communication with one another (Fig. 6; Shalev).
Claim(s) 71-75 (renumbered 68-73) is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shalev in view of Vorwerk, as applied to claim 60, and further in view of Ganesan et al. (US 2006/0247760A1, “Ganesan”).
Regarding claim 71 (renumbered 68), the combination of Shalev and Vorwerk does not disclose that the first tubular structure and second tubular structure each include at least one layer of an occlusive material.
In the same field of endeavor, stent-graft devices to treat an aneurysm, Ganesan teaches a stent-graft that includes at least one layer of an occlusive material. The graft (24; [0039]) may be located on the interior or exterior of the stent frame and include more than one layer. The graft is formed of non-porous material to prevent blood from leaking into the aneurysmal sac. Therefore, it would have been obvious to one of ordinary skill in the art before the invention was made to have provided the stent-graft of the combination of Shalev and Vorwerk with at least one layer of occlusive material, as taught by Ganesan, to provide means for preventing blood from leaking into the aneurysmal sac [0039].
Regarding claims 72 and 73 (renumbered 69 and 70), the combination of Shalev, Vorwerk and Ganesan discloses that the first and second tubular structures 
Regarding claim 74 (renumbered 71), the combination of Shalev, Vorwerk and Ganesan discloses that the braided strands of the stent-graft are displaced when the openings of the first and second tubular structures are formed. 
Claim(s) 77 (renumbered 74) is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shalev in view of Vorwerk, as applied to claim 60, and further in view of Melsheimer (US 2005/0234542A1).
Regarding claim 77 (renumbered 74), the combination of Shalev and Vorwerk does not disclose that the opening of the first tubular structure includes a cut extending partially about the circumference of the first tubular structure such that the first tubular structure is capable of being folded along the cut to form the first and second portions. 
In the same field of endeavor, stent-grafts, Melsheimer teaches a unitary bifurcated graft (20) that further includes stents (30). The graft is a tube of graft material having a lateral cut that runs perpendicular to the longitudinal axis of the graft to create two graft sections [0031]. Therefore, it would have been obvious to one of ordinary skill in the art before the invention was made to have formed the opening of the first tubular .
Allowable Subject Matter
Claim(s) 65, 66, 75 (renumbered 72) is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Leschinsky et al. (Us 6,200,339) discloses a first tubular structure formed by a circumferential cut. Seguin (US 2006/0161244A1) discloses a hinge disposed between a first tubular structure.Cox et al. (US 5,824,040) and McDonald (US 5,676,697) disclose a stent-grafts that are used to treat an aneurysm that include first and second tubular structures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771